DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.

Claims 1-4, 8-11, and 15-18 are pending in this office action. Claims 1, 8, and 15 are amended by the RCE received October 26, 2021. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In [0017], line 1, “exits” should be “exists”.
In [0067], line 1, “535” should be “525”.
In [0080], line 6, “430” should be “530”.
In [0082], line 6, “430” should be “530”.
In [0088], lines 4-5, “a previous instructions” should be “a previous instruction”. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that reusing an operand in an ISA (for example, by leaving a value in an architectural register to be reused by a subsequent instruction) was widespread before the effective filing date of the claimed invention. 

Drawings
The drawings are objected to because:
Paragraph [0058] discloses that reference character 430 may be a register. However, FIG. 4 associates reference character 430 with a block that directs results to registers, rather than a register itself.
Paragraph [0082] discloses that reference character 430 may be a register. However, FIG. 4 (and FIG. 5) associates reference character 430 (and 530) with a block that directs results to registers, rather than a register itself.
Figures 5A-5I contain the reference characters 410A and 410B; however, Figures 5A-5I as described in the specification refer to 510A and 510B.
In FIG. 3, block 92, “LIFECYCL” should be “LIFECYCLE”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the retaining performed according to a modified operand specifier code” in lines 5-6. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0020]) does not appear to provide support for retaining performed according to a “modified” operand specifier code.
Claim 1 recites the limitation “an operand specifier field within the selected operand” in lines 7-8. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0059]) does not appear to provide support for an operand specifier field being “within” the selected operand.
Claims 2-4 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 2 recites the limitation “The method of claim 1, further including defining, in the instruction, behavior of a selected opcode to have an implicit operand, wherein the implicit operand implicitly uses the input value used by the previous instruction” in lines 1-3. Claim 1, upon which claim 2 is dependent, recites the limitation “specifying in an instruction that an operand register for a selected operand retain an input value used by a previous instruction, the retaining performed according to a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field” in lines 4-7. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0019]-[0020]) does not appear to provide support for a same instruction using the input value used by the previous instruction based on both a modified operand specifier code (as per the cited portion of claim 1) and an opcode defined to have an implicit operand (as per the cited portion of claim 2). 

Claim 8 recites the limitation “the retaining performed according to a modified operand specifier code” in lines 6-7. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0020]) does not appear to provide support for retaining performed according to a “modified” operand specifier code.
Claim 8 recites the limitation “an operand specifier field within the selected operand” in lines 8-9. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0059]) does not appear to provide support for an operand specifier field being “within” the selected operand.
Claims 9-11 are rejected for failing to alleviate the rejections of claim 8 above.

Claim 9 recites the limitation “The system of claim 8, wherein the executable instructions, when executed by the processor, further cause the processor to define, in the instruction, behavior of a selected opcode to have an implicit operand, wherein the implicit operand implicitly uses the input value used by the previous instruction” in lines 1-4. Claim 8, upon which claim 9 is dependent, recites the limitation “specify in an instruction that an operand register for a selected operand retain an input value used by a previous instruction, the retaining performed according to a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field” in lines 5-8. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0019]-[0020]) does not appear to provide support for a same instruction using the input value used by the previous instruction based on both a modified operand specifier code (as per the cited portion of claim 8) and an opcode defined to have an implicit operand (as per the cited portion of claim 9). 

Claim 15 recites the limitation “the retaining performed according to a modified operand specifier code” in lines 7-8. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0020]) does not appear to provide support for retaining performed according to a “modified” operand specifier code.
Claim 15 recites the limitation “an operand specifier field within the selected operand” in line 9. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0059]) does not appear to provide support for an operand specifier field being “within” the selected operand.
Claims 16-18 are rejected for failing to alleviate the rejections of claim 15 above.

Claim 16 recites the limitation “The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions, when executed by the processor, cause the processor to further define, in the instruction, behavior of a selected opcode to have an implicit operand, wherein the implicit operand implicitly uses the input value used by the previous instruction” in lines 1-4. Claim 15, upon which claim 16 is dependent, recites the limitation “specify in an instruction that an operand register for a selected operand retain an input value used by a previous instruction, the retaining performed according to a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field” in lines 6-9. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0019]-[0020]) does not appear to provide support for a same instruction using the input value used by the previous instruction based on both a modified operand specifier code (as per the cited portion of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field” in lines 5-7. However, the metes and bounds of this limitation are indefinite. For example, paragraph [0020] discloses “a new operand specifier code (e.g. a value of an operand specifier field in that instruction format)”, which appears to convey that an operand specifier code is a value. Therefore, it is indefinite as to what it means for an operand specifier code to “hav[e] an indication of a value”. Note that “the value” is further recited in claim 1, line 11, and claim 4, line 2. 
Claim 1 recites the limitation “an operand specifier field within the selected operand” in lines 7-8. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an operand specifier field to be “within” the selected operand, given that operand specifier fields are used to specify operands rather than be within operands. 
Claim 1 recites the limitation “the modified operand specifier code is used in all instructions in the given instruction format and obviates necessarily requiring a new opcode for each instruction used in the given instruction format in which the retaining is performed” in lines 8-11. However, the metes and bounds for this limitation are indefinite. For example, whether or not necessarily requiring a new opcode is obviated is dependent on whether another method can be performed (besides using a new opcode and besides using a modified operand specifier code). If another method can be performed, then the modified operand specifier code does not obviate “necessarily requiring” a new opcode, because the aforementioned other method can be performed instead of requiring a new opcode. However, whether another method can be performed at any particular time is unclear and may be unknown, resulting in indefiniteness of the claim limitation. To put this indefiniteness rejection in another way: one of ordinary skill in the art would not know at any given time whether retaining would “necessarily require” a new opcode (as opposed to another avenue for implementing retaining being available), and therefore it would likewise be unclear as to whether the obviating thereof occurs. To put this indefiniteness rejection in another way: it is unclear as to whether another method for retaining being able to be performed at any given time (besides using a new opcode and besides using a modified operand specifier code) would make this claim unable to be read on, since obviating “necessarily requiring a new opcode” would no longer be able to occur, since the existence of the aforementioned other method would mean that a new opcode would not be “necessarily required” to perform retaining.
Claim 1 recites the limitation “the given instruction format in which the retaining is performed” in lines 10-11. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for retaining to be performed “in” the given 
Claim 1 recites the limitation “the indication” in line 13. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “indication” in claim 1, line 6, or is associated with the limitation “indicates” in claim 1, line 11.
Claim 1 recites the limitation “the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction” in lines 13-14. However, it is indefinite as to what it means for an input value to be used “in” the instruction (as opposed to “by” the instruction, or in “execution of” the instruction, for example).
Claims 2-4 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 4 recites the limitation “the value in the operand specifier field in one or more of a plurality of instructions” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 8 recites the limitation “a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field” in lines 6-8. However, the metes and bounds of this limitation are indefinite. For example, paragraph [0020] discloses “a new operand specifier code (e.g. a value of an operand specifier field in that instruction format)”, which appears to convey that an operand specifier code is a value. Therefore, it is indefinite as to what it means for an operand specifier code to “hav[e] an indication of a value”. Note that “the value” is further recited in claim 8, line 12, and claim 11, line 3. 
Claim 8 recites the limitation “an operand specifier field within the selected operand” in lines 8-9. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an operand specifier field to be “within” the selected operand, given that operand specifier fields are used to specify operands rather than be within operands. 
Claim 8 recites the limitation “the modified operand specifier code is used in all instructions in the given instruction format and obviates necessarily requiring a new opcode for each instruction used in the given instruction format in which the retaining is performed” in lines 9-12. However, the metes and bounds for this limitation are indefinite. For example, whether or not necessarily requiring a new opcode is obviated is dependent on whether another method can be performed (besides using a new opcode and besides using a modified operand specifier code). If another method can be performed, then the modified operand specifier code does not obviate “necessarily requiring” a new opcode, because the aforementioned other method can be performed instead of requiring a new opcode. However, whether another method can be performed at any particular time is unclear and may be unknown, resulting in indefiniteness of the claim limitation. To put this indefiniteness rejection in another way: one of ordinary skill in the art would not know at any given time whether retaining would “necessarily require” a new opcode (as opposed to another avenue for implementing retaining being available), and therefore it would likewise be unclear as to whether the obviating thereof occurs. To put this indefiniteness rejection in another way: it is unclear as to whether another method for retaining being able to be performed at any given time (besides using a new opcode and besides using a modified operand specifier code) would make this claim unable to be read on, since obviating “necessarily requiring a new opcode” would no longer be able to occur, since the existence of the 
Claim 8 recites the limitation “the given instruction format in which the retaining is performed” in lines 11-12. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for retaining to be performed “in” the given instruction format. In other words, while instructions of a given instruction format may perform retaining, such does not mean that the retaining is performed “in” the given instruction format.
Claim 8 recites the limitation “the indication” in line 14. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “indication” in claim 8, line 7, or is associated with the limitation “indicates” in claim 8, line 12.
Claim 8 recites the limitation “the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction” in lines 14-15. However, it is indefinite as to what it means for an input value to be used “in” the instruction (as opposed to “by” the instruction, or in “execution of” the instruction, for example).
Claims 9-11 are rejected for failing to alleviate the rejections of claim 8 above.

Claim 11 recites the limitation “the value in the operand specifier field in one or more of a plurality of instructions” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 15 recites the limitation “a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field” in lines 7-9. However, the metes and bounds of this limitation are indefinite. For example, paragraph 
Claim 15 recites the limitation “an operand specifier field within the selected operand” in line 9. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an operand specifier field to be “within” the selected operand, given that operand specifier fields are used to specify operands rather than be within operands. 
Claim 15 recites the limitation “the modified operand specifier code is used in all instructions in the given instruction format and obviates necessarily requiring a new opcode for each instruction used in the given instruction format in which the retaining is performed” in lines 10-12. However, the metes and bounds for this limitation are indefinite. For example, whether or not necessarily requiring a new opcode is obviated is dependent on whether another method can be performed (besides using a new opcode and besides using a modified operand specifier code). If another method can be performed, then the modified operand specifier code does not obviate “necessarily requiring” a new opcode, because the aforementioned other method can be performed instead of requiring a new opcode. However, whether another method can be performed at any particular time is unclear and may be unknown, resulting in indefiniteness of the claim limitation. To put this indefiniteness rejection in another way: one of ordinary skill in the art would not know at any given time whether retaining would “necessarily require” a new opcode (as opposed to another avenue for implementing retaining being available), and therefore it would likewise be unclear as to whether the obviating thereof occurs. To put this indefiniteness 
Claim 15 recites the limitation “the given instruction format in which the retaining is performed” in line 12. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for retaining to be performed “in” the given instruction format. In other words, while instructions of a given instruction format may perform retaining, such does not mean that the retaining is performed “in” the given instruction format.
Claim 15 recites the limitation “the indication” in line 15. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “indication” in claim 15, line 8, or is associated with the limitation “indicates” in claim 15, line 13.
Claim 15 recites the limitation “the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction” in lines 15-16. However, it is indefinite as to what it means for an input value to be used “in” the instruction (as opposed to “by” the instruction, or in “execution of” the instruction, for example).
Claims 16-18 are rejected for failing to alleviate the rejections of claim 15 above.

Claim 18 recites the limitation “the value in the operand specifier field in one or more of a plurality of instructions” in lines 4-5. However, there is insufficient antecedent basis for this limitation in the claims.

Response to Arguments
Applicant across pages 7-8 argues: ‘Applicants have amended this limitation to recite "specifying in an instruction that an operand register for a selected operand retain an input value used by a previous instruction, the retaining performed according to a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field within the selected operand” to provide clarity as to the "according to" is referencing the "retaining" and clarifying the operand specifier code is a modified operand specifier code which comprises a value defined in an operand specifier field. In view of these amendments, these rejections are respectfully believed to be overcome.’
In view of the aforementioned amendments, the previously presented rejections under 35 USC 112(a) are withdrawn. However, the aforementioned amendments appear to catalyze addition issues under 35 USC 112(a) and 35 USC 112(b) — see the Claim Rejections - 35 USC § 112 section above. 

Applicant across pages 10-11 argues: ‘As the claims were previously written, the Office is relying here on the 'specifying' to be broad in nature, such that something in the instruction specifies control information of Haber to instruct the control field of Ramchandran to hold its last value. However, Applicants have amended independent claims 1, 8, and 15 in the instant response to again recite "specifying in an instruction that an operand register for a selected operand retain an input value used by a previous instruction, the retaining performed according to a modified operand specifier code, for a given instruction format of the ISA, having an indication of a value defined in an operand specifier field within the selected operand" and that 
However, the cited claim language does not appear to match the explanation thereof. For example, the cited claim language recites a “modified” operand specifier code, whereas the explanation thereof conveys a “new value is defined” in a specifier field in the operand. 

Applicant on page 11 argues: “Applicants therefore respectfully maintain that, even assuming arguendo that the combined references teach the previously recited functionality of instructing the register to hold its value through some command in the instruction, neither reference, taken in combination, adequately teaches a specification in the opcode of the instruction itself holds a value which instructs the register to retain its value.” Applicant on page 11 further argues ‘A previous response dated 7/2/2021 incorrectly referred to this as "a specifier field in the opcode".’ 
However, in view of the two arguments above, it is unclear as to whether the references to a specification in the opcode are correct or incorrect. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182